Title: From John Adams to Wilhem & Jan Willink, Nicolaas & Jacob van Staphorst, and De la Lande & Fynje, 16 August 1783
From: Adams, John
To: Staphorst, Nicolaas & Jacob van (business),Willink, Wilhem & Jan (business),La Lande & Fynje, de (business)


          Gentlemen
            Paris August 16. 1783
          As I am about Settling my Accounts with Mr Barclay who is impowered by Congress to settle them, I must beg the favour of you, Gentlemen, to Send me, an exact Account, in detail of every order I have drawn upon you, and of every Sum of Money you have paid upon my order, from the Beginning, and of all the Money I have received of you, jointly or Seperately, whether directly or by the Way of Mr Vander Iver at Paris, whether by paying off Accounts against me, or by Sending once, a few Articles to Mrs Adams.
          I am Sorry, Gentlemen to give you this Trouble, but as I must produce my Vouchers to Mr Barclay, it is necessary. When I have it all in one View, I can easily Settle it, but I find it impossible to do it without. With great Respect &c
          
            P.S. In Short, I believe, the Shortest Way, will be, for you to send me, a Copy of your whole Account, with the United States of America out of which I can with Certainty make up my own. at present I find it, impossible to do it.
          
          J. A.
        